      Case 1:16-cv-08270-LTS-OTW Document 81 Filed 10/31/19 Page 1 of 1

                                                                             196-04 HOLLIS AVENUE
                                                                     SAINT ALBANS, NEW YORK 11412
                                                                                    P: (917) 337-2439
                                                                                  FAX: (914) 462-4137


                             MEMO ENDORSED
October 31, 2019
VIA ECF
Honorable Ona T. Wang
Daniel Patrick Moynihan
United States Courthouse for the Southern District of New York
500 Pearl St., Courtroom 20D
New York, New York 10007-1312


                                                     RE:     Collymore v. City of New York
                                                             Docket No. 16 CIV 8270 (LTS)(OTW)


Dear Judge Wang:

If it would not inconvenience the Court and or Defendants, I write to request the ability to call in
today for the parties’ 26(f) conference rather than to personally appear today. I had every on
intention of commuting today however, it appears that I am coming down with a cold. My
apologies for the inconvenience and however this is my first request in this case to call in rather
than appear and I respectfully request Your Honor’s lenience.

                                                Application DENIED.

                                                SO ORDERED.
Respectfully submitted,

Special Hagan, Esq.
Special Hagan, Esq.                             ________________________
                                                Ona T. Wang         10/31/19
Counsel for Plaintiff                           U.S. Magistrate Judge
Robin Collymore

Cc     Dominque Saint-Fort, Esq.
       Counsel for Defendants
